EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cristophe Lair, #54248, on 11/8/21.

The application has been amended as follows: 

1. (Currently Amended) A public address method for live musical broadcast, in at least one speaker equipping a helmet headphones worn or intended to be worn by a listener and comprising a speaker, of an audio signal produced from a plurality of raw audio channels, the method comprising: 
a pre-processing phase comprising: 
o taking into account characteristics of an auditory perception of the listener, who suffers from hearing loss, the auditory perception being based on one or more isosonic curves associated with said listener; 
o correcting each channel as a function of the characteristics of the auditory perception of the listener; 
a mixing phase comprising production, from the pre-processed plurality of channels, of a mixed audio signal; 
a post-processing phase comprising:
 o measuring a sound level of a background noise penetrating into the helmet headphones; 
o correcting the mixed audio signal as a function of the sound level of the background noise to produce the audio signal; 
a phase of reproducing, in the helmet headphones, the audio signal resulting from the post-processing phase.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A FALEY whose telephone number is (571)272-3453.  The examiner can normally be reached on Monday to Thursday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A FALEY/Primary Examiner, Art Unit 2652